 

 

 

 

 

 

 

 

 

 

 

- _ _ He. bdShcks Dig vat Cn..+ me
_ - . cuthedna’ bh wtret ot “Tauas 5 oe
- ane peal Chin, st. Dios tenn) _._g United States Courts .

- Ld FILED
a += / - APR OD 202E
we Ms_ Bebb: lee Thon, Kel wo re Nathan Ochsner, Clerk of Court
Phat: ce!
US | a 7 od Cay il Dcten

 

 

wd 17- Cv-18
sleseph Ree, et a.| |
DeGadanths

 

 

chen Qa Corp Fond | oe

 

 

he Herorable Corbella do bnws, Sak
/ Peet — Brddcher al WeRide ta?

 

 

Te the Herne able Wide e oft Said a:
| Wo ea) Comen),
Wess Sabbie AYIA te Pra pst - avd Suge the |

 

Mestieen shea) Coma heas/s

 

Fddnes s_ +, Cout

 

Your Hen enrD “end Wars 6, 8221 “tHe, Pate
Lied ndand He Hollauaay v= Loalahagt Stardiench
thet Parhe ea) anata) olrlex3 WD kcouan ~ wo thet #HLD Oe

 

© $13 Fadsi.

 

 
 

 

 

 

 

 

or Cow ey deg,

i

 

: Decleh ISS) aA che wet, 30 days . den, te +o
Chon lle a ty- st Ta De cee et be! Pha rtit j= ou
. ae 36 days “kl He sod o€ Feb aox

 

oworaleOa Cnbal lin over qe Pink Cf As Gug
o. Shen add tence L BOduy s dre -bes wenttonrs Cena
afore) wheel wre pared te, the. ved dude |
Marob Sl, 202 4 0

Cow Ie De. oa 35 _ grendel Rents ev) ay Qn *
Goncduet Disco ase Pes Ss thes idecchstrea ted!
et fhe De, her Oned_ we) are ——

demaned Looe HUA) oar 4 We. Cob wot [Ce
THe, passestiee. ancl.

Cos wer + Declket Qsye coun Ch d a/aal eax! ws LaF
ate the tine} at He extra Ti Hat 20s, giao
Cop-bel les tes AvoscorD

Canbel l es poaee oe oo, otra 30 hay Cee)
the epee tell Maveb 2 Sl, ROAL. /

 

 

 

 

 

 

Tre tine 2d 3 Ais cauary 20> Oy Wie hws
Peau owt

 

 

@® Cont DE 23541, Kled aos/ay Cd 2Grmate. b cut
 

 

 

 

 

Case 2:17-cv-00018 Document 248 Filed on 04/05/21 in TXSD Page 3 of 6

 

Yous Hens-29 Cosebelle Ha os is Sho_ Was e
wl check ond ture b re pat te Cle,

a PanwtAC objects | :

_ At this poo, he Pant hea te ASS teen

cbhello 's nYiw

herd CQ my Ge Coenen te thee > Mat 2

, Yb
Me Ax

od Scape porte te rescua |

 

  

a Fava: als “LV of Riley a. ol. Ul

Cashed SMa [2olZ

plant

 

Tho _ Paw tLlC hives aleady md OW,

 

Pla rerlolo_ Chaim Addo rdw te As Detret Cost

 

that 4. Poet I Ded.
Druk santa tH tle: Marcle @ pwd Med ea Henle

5 awe bof QO restonuabbe_

 

(Qi noe toon od of te ospreced) ployertg) Or Trey Jor 2

 

Awe t+e.)d Ae Court a Q. +He_ Pharwot. a

 

mwrde a. Alans: bhe_ olin, heed) Hey r(o Hee 2 tLe |

 

houston tO at tke aeurt LL Codie? Wyspor a,

 

 

bE LS pS_, DKE 1/86 led laa [202 e

 

 

 

 

 

 

Your> Honor, aan) Declet 186, o7/n2|2aR©
Corbello tryed 4, ae ale. Cow. = Show wed a

with Was, -Hae

aisle thet
“He Pyanrball cen dbo suc woe

Alda but,
 

 

 

 

Coche De wtunbled, Tan Tanne Hampden Lund

Out an He “Tal. canine. HE Paco: <0 ntver
suet He amuaa Two) were tay ever) mented:
a) He gusent Cis! Abed. Gee Deka 178,
pd. OE 1.78. 3) Seat Crs [ Decker ViIecu-Ooolh,
“_p Sefes . — Li _ a

Te jaded Belden iy-CAQ_ added by
He State Corbeldn Asedeh, He. qua a |
tHe Wewlth Gove Rey Gash “eed Ske) OUR
Hat provide He Frontman t- G5 Re Ver $ £6
et a0 Peale 1 86 , Declet 7

 

 

 

 

 

 

 

 

Yous Wenz, Hey Cs hss iret Hyco
lab etioe RD de Diswiss 15 Glue bs SFE we
Vere 5 Worscdieateny, Errors , TA Qucutom Mtewre dy
Crvers with acterle d fcguamntn hd, wey tle EK Mou |

 

ae No Mast LrtAd +e preaant OsGndess

Thed wen Cot nan Dobra ars +Blao2c end

 

 

 

 

 

 

 

 
 

 

 

 

Your even. Corbell 22) sae bes a Dancer |
tia” a) udhene a. perce Liles 439 lon et, tle» ~

Flog puters ore a ansthe) ona an arenas -

A

or 00 ea 4] Noto 21 cv- 12, has,

to Come bo” Qe dloso_

 

 

Whe atl soe ond, Cue yemss 2d Jon
enough the Con IO Fuweyrad Le, Pano dell has werd.
Llef/ Ea» a note Sion, of Yn , AhsiAasy s Auscrens V,
hme hens Borat of, Qnsnae reondiy,”

Co heb,» Anrdbabad to, ns) He Gre. [ Neto
aD gedans settle mer tT

TE Parohet objects 6 ony Gothen dil
So Rayo He Phaoht ¢

4--Q—208/
dd Cre wren, ot Cans. eS

Thee Led PS, wot sad 45 tLe DeGiduct | rhe
Cou cf hme +e den.de € te. PRit te WAoFred

LS vac. d.

 

 

 

 

 

 

4--Q- ROR / |
 

 

of ote Le ttle genta «BS EoT-tore.
Se) Asu —tengv
Goeas “PE Pm-y sys Ty EE oe?
bers. "g Yee yD dues ms
S pbs) ESS? Xt Wre}1o
HAD’ aise Pek Se<ce
a NOD jo waid “eusyoQ UeLVEN £lS & lYvd GIDL |

Le aad. ~2}
oe et OF LWid FEOE Udy Z 202 $8 ad¥ Fo oe ty |
cst, aais A =? OC |

go - : , fa XL NOLSMOH Haein SexaL JO JOUsIG WaYINESs
ait SURO SEES Pann)

a i er ee F

©
—
oO
©
®
o
©
oO
- 02
Y)
<
-
&
a
N
—.
LO
oO
a
Tt
oO
Cc
oO
oO
®
Le
ee

¥S ’ AASMOS

 

— eee oe a Sete ee et eee Street eee

 

ee ae - ~
pS i a in a nig i Ben oc nage ‘eg | Aner cenanph om ECE NRE SE Tom AR tt i a cl AE IR crm MO Se

Case 2:17-cv-00018
